Exhibit 10.2





EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on May 20, 2020,
with an effective date of July 1, 2020 (the “Effective Date”), by and between
VISHAY ISRAEL LTD., a company organized under the laws of the State of Israel
(“Vishay Israel”), VISHAY INTERTECHNOLOGY, INC., a Delaware corporation
(“Vishay”), and Jeffrey Webster (“Executive”).
W I T N E S S E T H:
WHEREAS, Vishay employed Executive, beginning on January 31, 2000, and
Executive’s employment with Vishay ended on June 30, 2017;
WHEREAS, Vishay Israel has employed Executive since July 2, 2017, and all
Executive's rights dependent on seniority are from July 2, 2017 for all
practical purposes;
WHEREAS, due to a clerical error, Vishay Israel and Executive have not signed an
employment agreement at the start date of Executive's employment with Vishay
Israel which is a standard norm;
WHEREAS, it was explained to Executive, and Executive understood and
acknowledged that had it not been such a clerical error, the parties would have
signed a standard employment agreement used by Vishay Israel for employing
managers;
WHEREAS, despite the fact that no employment agreement had been signed, all the
terms and conditions of Executive's employment were known to Executive and
approved by him and Vishay Israel fulfilled its entire obligation towards
Executive as if there was a signed  employment agreement;
WHEREAS, Vishay Israel desires to continue to employ Executive, and Executive
desires to accept such continued employment under the terms and conditions
detailed herein to be effective as of the Effective Date; and
WHEREAS, Vishay Israel and Executive intend for this Agreement to document the
terms and conditions of the employment relationship.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1. Definitions.
1.1. “Accrued Compensation” means (a) earned but unpaid Base Salary (as defined
below) and (b) unpaid expense reimbursements.
1.2. “Board of Directors” means the Board of Directors of Vishay.
1.3. “Cause” means any of the following:
(a) Executive’s conviction of a felony or any other crime involving moral
turpitude (whether or not involving Vishay and/or its subsidiaries);
(b) any act or failure to act by Executive involving dishonesty, fraud,
misrepresentation, theft or embezzlement of assets from Vishay and/or its
subsidiaries; or
(c) Executive’s (i) willful and repeated failure to substantially perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness or injury) or (ii) willful and
repeated failure to substantially comply with any policy of Vishay and/or its
subsidiaries applicable to Executive; provided, however, that a termination
pursuant to this clause (c) will not become effective unless Executive fails to
cure such failure to perform or comply within twenty (20) days after written
notice thereof from Vishay Israel.
For avoidance of doubt, a termination due to Disability will not constitute a
termination without Cause.

--------------------------------------------------------------------------------

1.4. “Change in Control” has the meaning defined in the Stock Incentive Program.
1.5. “Compensation Committee” means the Compensation Committee of the Board of
Directors.
1.6. “Competing Business” means any business or venture located anywhere in the
world that is engaged in any business activities if Vishay or any subsidiary or
affiliate of Vishay is engaged in such activities or has significant plans to
enter into such activities on the Date of Termination.
1.7. “Date of Termination” means (a) the effective date on which Executive’s
employment by Vishay Israel terminates within the meaning of a “separation from
service” under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); or (b) if Executive’s employment by Vishay Israel terminates by
reason of death, the date of Executive’s death.
1.8. “Disability” means a disability entitling Executive to long-term disability
benefits under a plan of Vishay (or a subsidiary or affiliate of Vishay).
1.9. “Good Reason” means:
(a) without Executive’s express written consent, the occurrence of any of the
following events:
(i) any material and adverse change in Executive’s titles, offices, duties, or
responsibilities (including reporting responsibilities) with respect to Vishay
or any subsidiary or affiliate of Vishay from those set forth in this Agreement;
(ii) a material reduction in Executive’s annual Base Salary (as the same may be
increased from time to time after the Effective Date);
(iii) relocation of Executive’s principal place of performance by more than 50
kilometers from Petach Tikva, Israel (excluding for this purpose reasonable
travel from time to time); or
(iv) a material breach of this Agreement by Vishay Israel;
provided however, that none of the foregoing events or conditions will
constitute Good Reason unless Executive provides Vishay Israel with written
objection to the event or condition within 30 days following the initial
occurrence thereof, Vishay Israel does not reverse or otherwise cure the event
or condition within 30 days of receiving that written objection, and Executive
resigns his employment within 90 days following the expiration of that cure
period.
(b) In addition, if there occurs a Change in Control that also constitutes a
“change in control event” as described in Treas. Reg. § 1.409A-3(i)(5)(i), then
solely for the 12 month period beginning four months after that “change in
control event,” any resignation by Executive (other than a resignation when
Cause exists) will constitute a resignation for Good Reason solely for purposes
of Section 6.2(a).
1.10. “Non-Competition Period” means the period commencing upon the Effective
Date and ending on the first anniversary of the Date of Termination.
1.11. “Non-Solicitation Period” means the period commencing upon the Effective
Date and ending on the first anniversary of the Date of Termination.
1.12. “Stock Incentive Program” means the Vishay Intertechnology 2007 Stock
Incentive Program.
2. Employment; Term.
2.1. Employment.  Vishay Israel hereby continues to employ Executive, as his
exclusive and sole employer, and Executive hereby accepts continued employment
by Vishay Israel, in accordance with and subject to the terms and conditions set
forth herein.
2.2. Term.  The “Term” of Executive’s employment under this Agreement shall
commence on the Effective Date and continue until terminated in accordance with
the provisions of this Agreement.

--------------------------------------------------------------------------------

3. Duties.
3.1. Position.  During the Term, Executive shall serve as Executive Vice
President - Business Head, Passive Components of Vishay, or any other position
which will be agreed by the parties, reporting directly to the Chief Executive
Officer of Vishay or such other individual as may be designated by the Chief
Executive Officer of Vishay from time to time.
3.2. Authority and Responsibility.  Executive shall have authority and
responsibility customarily applicable to the positions described in Section 3.1,
and shall perform such other duties as may be assigned by Vishay from time to
time.
3.3. Activities.  Excluding any periods of vacation, personal, sick leave and
other permitted absences to which Executive is entitled according to this
Agreement and applicable law, Executive shall devote his full professional
attention and best efforts during the Term to the business and affairs of Vishay
and its subsidiaries and affiliates.  It shall not be considered a violation of
the foregoing for Executive to (a) provide services to Vishay or any of its
subsidiaries or affiliates (which, for avoidance of doubt, shall be provided
pursuant to this Agreement and without payment of additional consideration), (b)
serve on corporate, industry, civic or charitable boards or committees, or (c)
manage personal investments, so long as such activities would be permitted under
Section 7 and do not interfere with the performance of Executive’s
responsibilities as an employee of Vishay Israel in accordance with this
Agreement.
3.4. Place of Performance.  Executive recognizes that while Executive’s
principal place of business shall be Israel,  his duties will require, at Vishay
Israel’s expense, travel to domestic and international locations.
4. Compensation.
4.1. Base Salary.  Vishay Israel shall pay Executive a base salary of not less
than ILS 1,526,175 per year (the “Base Salary”), which shall be reviewed
annually by the Compensation Committee.  Such Base Salary shall be paid in
accordance with Vishay Israel’s standard salary policies as they exist from time
to time, subject to such deductions, if any, as are required by law or elected
by Executive. Such Base Salary includes any remuneration for any work beyond
standard working hours at Vishay Israel, including overtime work.
4.2. Bonus.  Beginning with the 2021 calendar year, for each fiscal year ending
both during the Term and prior to the time that notice of termination is given
by either party, Executive shall be eligible to earn an annual performance bonus
(“Bonus”), payable in cash, with a target and maximum opportunity equal to 100%
of his Base Salary.  The actual amount of Bonus payable to Executive shall be
determined by the Compensation Committee, and shall be based upon Vishay’s
achievement of certain corporate and/or individual performance goals to be
established by the Compensation Committee in its sole discretion. There will be
no change to Executive’s bonus opportunity with respect to the 2020 calendar
year, as such bonus opportunity was communicated to him prior to the Effective
Date. The Bonus, if paid, shall not be deemed to form part of Executive's salary
for any purpose, including for determining pension and severance contributions
or other employment benefits. The Bonus is a limited, conditional and specific
benefit and, if paid, shall not create any contractual or other right to receive
any similar award, or benefit in lieu of any similar award, in the future.
4.3. Annual Equity Grant.
(a) Beginning with the 2021 calendar year, on or about each January 1st
occurring both during the Term and prior to the time that notice of termination
is given by either party, Vishay shall grant Executive an annual equity award
under the Stock Incentive Program (or any successor plan or arrangement thereof)
having a grant date fair value approximately equal to 30% of Executive’s Base
Salary on such date.  Subject to Executive’s continued service, such equity
awards shall vest on January 1 of the third year following their grant, provided
that the vesting of up to 75% of the equity awards granted in any year
(determined as a percentage of grant date fair value) may also be subject to the
achievement of performance goals established by the Compensation Committee.
(b) With respect to equity awards granted to Executive pursuant to this Section
4.3, if Executive’s service ceases due to (i) termination by Vishay Israel
without Cause, (ii) resignation by Executive with Good Reason (or for any reason
after Executive attains age 62, unless Cause then exists), or (iii) his death or
Disability, then subject in each case (other than death) to Executive’s
execution of a release of claims in favor of Vishay and its subsidiaries and
affiliates in accordance with Section 6.2(c), any service-based vesting criteria
applicable to such equity awards will be deemed satisfied and any
performance-based vesting criteria applicable to such equity awards will remain
in effect.
(c) In the event of a Change in Control, all then outstanding equity awards
granted pursuant to this Section 4.3 shall immediately vest.
(d) If Executive’s service ceases at any time due to his termination by Vishay
Israel with Cause or by Executive without Good Reason, except as provided under
Section 4.3(b), all unvested equity awards will then immediately and
automatically be forfeited.
4.4. Non-application of the Working Hours and Rest Law.  It is agreed between
the parties that the position Executive is to hold within Vishay Israel is a
management position and one which requires a special measure of personal trust,
as such terms are defined in the Working Hours and Rest Law 5711 - 1951, as
amended (the “Law”).  In light of this relationship of trust, neither the
provisions of the Law nor those of any other law amending or replacing the Law
will apply to the performance by Executive of his duties hereunder. Executive
acknowledges that the consideration set for him hereunder nevertheless includes
within it consideration that would otherwise have been due to him pursuant to
such law. Thus, Executive may be required, from time to time and according to
the work load demanded of him, to work beyond the regular working hours or
regular working days, and Executive shall not be entitled to any further
compensation other than as determined by the policy of Vishay Israel applicable
to Executive or other than as specified in this Agreement.
4.5. Special Agreement. This Agreement is a personal agreement, and, subject to
any applicable law, the provisions of any current or future collective
bargaining agreement (general or special), any arrangements or extension orders,
any custom or practice, and/or any other agreements between Vishay Israel and
its employees do not, and will not, apply to the employment of Executive.

--------------------------------------------------------------------------------

5. Additional Rights.
5.1. Participation in Benefit Plans and Programs.  During the Term, Executive
and his eligible dependents shall be entitled to participate in any and all
medical insurance, group health insurance, disability insurance, life insurance
and retirement plans which are generally made available by Vishay Israel to its
senior executives, subject to the eligibility requirements and other provisions
of such plans and programs.
5.2. Reimbursement of Expenses.  In accordance with Vishay Israel’s standard
reimbursement policies as they exist from time to time, Vishay Israel shall
reimburse Executive for all reasonable and documented travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of his duties under this Agreement.
5.3. Vacation, Personal and Sick Days.  Executive shall be entitled to paid
vacation, holidays, personal and sick days as detailed in Appendix A herein, in
accordance with and subject to Vishay Israel’s policies, as in effect from time
to time.
5.4. Indemnification.  Vishay shall indemnify Executive to the extent provided
in Vishay’s certificate of incorporation and/or bylaws, as in effect from time
to time, and subject to applicable law.
6. Termination of Employment: Compensation Upon Termination.
6.1. Termination.  Executive’s employment with Vishay Israel may be terminated
by Executive or by Vishay Israel for any reason.
6.2. Compensation Upon Termination.
(a) Termination by Vishay Israel Without Cause; Termination by Executive With
Good Reason.  In the event Executive’s employment with Vishay Israel is
terminated by Vishay Israel without Cause or by Executive with Good Reason,
Executive shall be entitled to the following:
(i) A lump sum cash payment equal to all Accrued Compensation, such payment to
be made within 15 days after the Date of Termination, but not later than Vishay
Israel’s next salary pay date in accordance with Vishay Israel’s standard
payroll practices.
(ii) Payment of any otherwise earned but unpaid Bonus for any fiscal year ending
prior to the Date of Termination, payable in the same manner and at the same
time as such Bonus would have been paid in the absence of such termination.
(iii) Payment of a pro-rata Bonus for the fiscal year in which the Date of
Termination occurs, determined and paid in the same manner and at the same time
as such Bonus would have been determined and paid in the absence of such
termination.  The pro-ration of such Bonus will be determined based on the
number of days of the applicable fiscal year that have transpired prior to the
Date of Termination relative to the total number of days contained in that
fiscal year.
(iv) Payment of the Severance Amount (as defined below) over the period
beginning on the Date of Termination and ending on the third anniversary of the
Date of Termination, to be paid in equal installments, in accordance with Vishay
Israel’s standard payroll practices, as in effect from time to time, but no less
frequently than monthly, and which shall commence in accordance with Section
6.2(c); provided, however, that if such termination without Cause or resignation
for Good Reason occurs within 16 months following a Change in Control that also
constitutes a “change in control event” described in Treas. Reg. §
1.409A-3(i)(5)(i), the Severance Amount otherwise payable under this clause (iv)
will instead be paid in a single lump sum at the time specified in Section
6.2(c). The “Severance Amount” shall be calculated by multiplying (y)
one-twelfth (1/12) of Executive’s then-current Base Salary, by (z)(I) thirty-six
(36) less (II) the number of years of service credited (or that should have been
credited) to Executive as of the date his employment ceases for the purposes of
calculating Executive’s statutory severance pay entitlement under the Severance
Pay Law – 1963 (as amended) .
(v) All rights Executive is entitled to under the terms of Vishay Israel’s
benefit plans or arrangements (other than severance benefit plans).
(b) Termination For Any Other Reason.  In the event Executive’s employment with
Vishay Israel is terminated for any reason other than as specified in Section
6.2(a), Executive shall be entitled to (i) a lump sum cash payment equal to all
Accrued Compensation, such payment to be made within 15 days after the Date of
Termination, but not later than Vishay Israel's next salary pay date in
accordance with Vishay Israel’s standard payroll practices; (ii) all rights
Executive is entitled to under the terms of Vishay Israel benefit plans or
arrangements; and (iii) in the case of a cessation of employment due to
Executive’s death or Disability, the Bonus payments described above in Sections
6.2(a)(ii) and (iii); provided, in the case of a cessation due to Disability,
such Bonus payments will be conditioned on Executive’s execution of a release of
claims in favor of Vishay and its subsidiaries and affiliates in accordance with
Section 6.2(c).
(c) Release.  Notwithstanding any other provision of this Agreement, (i)
Executive shall not be entitled to receive any payments pursuant to Sections
6.2(a)(ii), (iii) and (iv) unless Executive has executed and delivered to Vishay
Israel and Vishay a release of all claims in the form prescribed by Vishay
Israel (“Release”), and such Release becomes irrevocable within 60 days
following the Date of Termination, and (ii) Executive shall be entitled to
receive such payments only so long as Executive has not breached the provisions
of Section 7 hereof.  The severance benefits described in Sections 6.2(a)(ii),
(iii) and (iv) will be paid or begin to be paid, as applicable, as soon as
practicable after the Release becomes irrevocable (or, in the case of the
payments described in Sections 6.2(a)(ii) and (iii), at such later time as such
Bonuses would have otherwise been payable in the absence of such termination);
provided, that if the 60-day period described in the previous sentence begins in
one taxable year and ends in the next succeeding taxable year, such payments
shall not be paid or begin to be paid, as applicable, until the succeeding
taxable year.

--------------------------------------------------------------------------------

6.3. Section 409A.
(a) Notwithstanding any other provision of this Agreement to the contrary or
otherwise, to the extent any expense, reimbursement or in-kind benefit provided
to Executive constitutes a “deferral of compensation” within the meaning of
section 409A of the Code, and its implementing regulations and guidance
(collectively, “Section 409A”); (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive in any other calendar year; (ii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; and (iii) the right
to payment or reimbursement or in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.
(b) For purposes of Section 409A, each payment in a series of payments provided
to Executive pursuant to this Agreement will be deemed a separate payment.
(c) Notwithstanding any other provision of this Agreement to the contrary or
otherwise, any payment or benefit described in Section 6 that represents a
“deferral of compensation” within the meaning of Section 409A shall only be paid
or provided to Executive upon his “separation from service” within the meaning
of Treas. Reg. §1.409A-1(h) (or any successor regulation).  To the extent
compliance with the requirements of Treas. Reg. §1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A to payments due to Executive upon or following his
“separation from service,” then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following Executive’s
“separation from service” will be deferred (without interest) and paid to
Executive in a lump sum immediately following that six month period.  In the
event Executive dies during that six month period, the amounts deferred on
account of Treas. Reg. §1.409A-3(i)(2) (or any successor provision) shall be
paid to the personal representatives of Executive’s estate within sixty (60)
days following Executive’s death.  To the extent permitted by Treas. Reg. §
1.409A-1(b)(9)(or any successor provision), this provision shall not be
construed as preventing payments to Executive pursuant to Section 6 in the first
six months following Executive’s “separation from service” equal to an amount up
to two (2) times the lesser of: (i) Executive’s annualized compensation for the
year prior to the “separation from service;” and (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to section 401(a)(17)
of the Code.
(d) Notwithstanding any other provision of this Agreement to the contrary or
otherwise, all benefits or payments provided to Executive that would be deemed
to constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with or be exempt from Section 409A. 
Notwithstanding any other provision of this Agreement to the contrary or
otherwise, payments may only be made under this Agreement upon an event and in a
manner permitted by Section 409A or an applicable exemption.
7. Restrictive Covenants.
7.1. Non-Competition.  During the Non-Competition Period, Executive shall not,
without the prior written consent of an authorized officer of Vishay, directly
or indirectly, own, manage, operate, join, control, participate in, invest in or
otherwise be connected or associated with, in any manner, including as an
officer, director, employee, independent contractor, subcontractor, stockholder,
member, manager, partner, principal, consultant, advisor, agent, proprietor,
trustee or investor, any Competing Business; provided, however, that nothing in
this Agreement shall prevent Executive from (a) owning five percent (5%) or less
of the stock or other securities of a publicly held corporation, so long as
Executive does not in fact have the power to control, or direct the management
of, and is not otherwise associated with, such corporation, or (b) performing
services for an investment bank, investment advisor or investment fund that may,
directly or indirectly, own, manage, operate, join, control, participate in,
invest in or otherwise be connected or associated with, in any manner, any
Competing Business, provided that Executive shall not, directly or indirectly,
have any responsibility whatsoever for, provide any services whatsoever to, or
otherwise be connected or associated with such Competing Business. 
Notwithstanding the foregoing, if a company has separate divisions or
subsidiaries, some of which conduct a Competing Business and some of which
conduct other businesses which are not Competing Businesses, then the
restrictions imposed hereunder with respect to Competing Businesses shall apply
only to the divisions or subsidiaries of such company that conduct the Competing
Businesses, provided that (x) Executive shall not, directly or indirectly, have
any responsibility whatsoever for, provide any services whatsoever to, or
otherwise be connected or associated with any Competing Business of the same
company, and (y) Executive obtains the prior written consent of Vishay, which
consent shall not be unreasonably withheld.
7.2. Non-Solicitation.  During the Non-Solicitation Period, Executive shall not,
directly or indirectly:
(a) solicit any customer of Vishay or any of its subsidiaries or affiliates;
(b) hire, solicit for employment, or recruit any person who at the relevant time
is or, within the preceding three (3) months, was, an officer, director,
employee, independent contractor, subcontractor, manager, partner, principal,
consultant, or agent of Vishay or any of its subsidiaries or affiliates, or
induce or encourage any of the foregoing to terminate their employment,
contractual or other relationship (as appropriate) with Vishay or any of its
subsidiaries or affiliates, or attempt to do any of the foregoing either on
Executive’s own behalf or for the benefit of any third person or entity;
(c) persuade or seek to persuade any customer of Vishay or any of its
subsidiaries or affiliates to cease to do business or to reduce the amount of
business which the customer has customarily done or contemplates doing with
Vishay or such subsidiary or affiliate, whether or not the relationship with
such customer was originally established in whole or in part through Executive’s
efforts; or
(d) interfere in any manner in the relationship of Vishay or any of its
subsidiaries or affiliates with any of their respective customers, suppliers, or
independent contractors, whether or not the relationship with such customer,
supplier or independent contractor was originally established in whole or in
part through Executive’s efforts.

--------------------------------------------------------------------------------

7.3. Confidential Information.  Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive’s assigned duties hereunder and
for the benefit of Vishay and/or its subsidiaries or affiliates, either during
the Term or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data in any form or media, whether documentary,
written, oral or computer generated, relating to Vishay, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by Executive during Executive’s employment by Vishay and/or its subsidiaries or
affiliates.  The foregoing shall not apply to information that (a) was known to
the public prior to its disclosure to Executive; (b) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (c) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
Vishay with prior notice of the contemplated disclosure and reasonably
cooperates with Vishay at its expense in seeking a protective order or other
appropriate protection of such information).  Notwithstanding clauses (a) and
(b) of the preceding sentence, Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.  Notwithstanding any other provision of
this Agreement, (x) Executive may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing a trade
secret under certain limited circumstances, as set forth in Vishay’s trade
secret policy, as the same may be amended from time to time; and (y) this
Agreement shall not be construed to impede Executive from making any
communications or disclosures contemplated by Rule 12F-17 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any successor legislation or to
require notification or prior approval by Vishay and/or its subsidiaries or
affiliates of any such report, provided that Executive is not authorized to
disclose communications with counsel that were made for the purpose of receiving
legal advice or that contain legal advice or that are protected by the attorney
work product or similar privilege.
7.4. Non-Disparagement.  Executive agrees not to make any public statements that
disparage Vishay, Vishay Israel or their respective subsidiaries, affiliates,
employees, officers, directors, products or services.  Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to this Section 7.4.
7.5. Acknowledgements Respecting Restrictive Covenants.
(a) Executive has carefully read and considered the provisions of this Section 7
and, having done so, agrees that:
(i) the restrictive covenants contained in this Section 7, including, without
limitation, the scope and time period of such restrictions, are reasonable, fair
and equitable in light of Executive’s duties and responsibilities under this
Agreement and the benefits to be provided to him under this Agreement; and
(ii) such restrictive covenants are reasonably necessary to protect the
legitimate business interests of Vishay, Vishay Israel and their subsidiaries
and affiliates.
(b) The parties acknowledge that it is impossible to measure in money the
damages that will accrue to Vishay, Vishay Israel, and their subsidiaries and
affiliates in the event that Executive breaches any of the restrictive covenants
contained in this Section 7 and that any such damages, in any event, would be
inadequate and insufficient.  Therefore, if Executive breaches any restrictive
covenant contained in this Section 7, Vishay and/or Vishay Israel shall be
entitled to an injunction restraining the breaching party from violating such
restrictive covenant.  If Vishay and/or Vishay Israel shall institute any action
or proceeding to enforce a restrictive covenant contained in this Section 7,
Executive hereby waives, and agrees not to assert in any such action or
proceeding, the claim or defense that Vishay or Vishay Israel has an adequate
remedy at law.
(c) In the event of a breach of any of the restrictive covenants contained in
this Section 7, the parties agree that Vishay and Vishay Israel, in addition to
any injunctive relief as described in Section 7.5(b), shall be entitled to any
other appropriate legal or equitable remedy.
(d) If any of the restrictive covenants contained in this Section 7 are deemed
by a court of competent jurisdiction to be unenforceable by reason of their
extent, duration or geographical scope or otherwise, the parties contemplate
that the court shall revise such extent, duration, geographical scope or other
provision but only to the extent required in order to render such restrictions
enforceable, and enforce any such restriction in its revised form for all
purposes in the manner contemplated hereby.
7.6. Consideration.  Executive hereby acknowledges that Vishay Israel’s
obligation to make payments to Executive pursuant to Section 4 and Section 6 of
this Agreement is in consideration of Executive’s agreement to be bound by and
comply with the provisions of this Section 7.

--------------------------------------------------------------------------------

8. Miscellaneous.
8.1. Notices.  Any notice, consent, request or other communication made or given
in accordance with this Agreement, shall be in writing and shall be sent either
by (a) personal delivery to the party entitled thereto, (b) facsimile with
confirmation of receipt, (c) registered or certified mail, return receipt
requested, or (d) Federal Express or similar courier service.  The notice,
consent request or other communication shall be deemed to have been received
upon personal delivery, upon confirmation of receipt of facsimile transmission
or courier service, or, if mailed, three (3) days after mailing.  Notice under
this Agreement to Executive from Vishay shall be deemed effective as notice from
Vishay Israel.  Any notice, consent, request or other communication made or
given in accordance with this Agreement shall be made to those listed below at
their following respective addresses or at such other address as each may
specify by notice to the other:

To Vishay:
Vishay Israel Ltd. c/o
7 Hatnufa Street

Petach Tikva
Israel 4951025



With CC:
Vishay Intertechnology, Inc.
63 Lancaster Avenue
Malvern, Pennsylvania 19355-2120
Attention: General Counsel



To Executive:
At Executive’s address of record in the personnel files of Vishay Israel.

8.2. Successors.
(a) This Agreement is personal to Executive and, without the prior written
consent of Vishay Israel, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s heirs and legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon Vishay
Israel, Vishay, and their successors and assigns.
8.3. Complete Understanding; Amendment: Waiver.  This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between Executive, Vishay, and Vishay Israel (and/or any
Vishay subsidiary or affiliate) with respect to the subject matter hereof,
including without limitation, that certain memorandum dated December 22, 2011,
sent to Executive by Dr. Gerald Paul, and no statement, representation, warranty
or covenant has been made by either party with respect these matters except as
expressly set forth herein.  This Agreement shall not be altered, modified,
amended or terminated except by a written instrument signed by each of the
parties hereto.  Any waiver of any term or provision hereof, or of the
application of any such term or provision to any circumstances, shall be in
writing signed by the party charged with giving such waiver.  Waiver by either
party hereto of any breach hereunder by the other party shall not operate as a
waiver of any other breach, whether similar to or different from the breach
waived.  No delay on the part of Vishay, Vishay Israel, or Executive in the
exercise of any of their respective rights or remedies shall operate as a waiver
thereof and no single or partial exercise by Vishay, Vishay Israel, or Executive
of any such right or remedy shall preclude other or further exercise thereof.
8.4. Withholding Taxes.  Vishay Israel may withhold from all payments due to
Executive (or his beneficiary or estate) under this Agreement all taxes which,
by applicable federal, state, local or other law, Vishay Israel is required to
withhold therefrom.
8.5. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
8.6. Other Conditions of Service.  Executive will also be subject to all
policies of Vishay and Vishay Israel in effect from time to time with respect to
its executives generally, including (without limitation) any policies regarding
clawbacks, securities trading or hedging or pledging of securities.
8.7. Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Israel, without regard to the
principles of conflicts of law.

--------------------------------------------------------------------------------

8.8. Dispute Resolution.
(a) In the event of a controversy or claim between the parties arising out of or
relating to this Agreement or (“Dispute”), Vishay and/or Vishay Israel (as
relevant) shall have the option, at its sole discretion, to file a suit with a
court of competent jurisdiction or refer the Dispute to arbitration proceedings.
Executive acknowledges and agrees that any such decision by Vishay and/or Vishay
Israel with respect to the forum for adjudicating the Dispute will be binding
upon Executive. Further, Executive agrees that, in the event Executive files a
claim first with a court of competent jurisdiction, Vishay and/or Vishay Israel
may petition for the stay or dismissal of any such judicial proceeding, in favor
of arbitration, and refer the Dispute to arbitration.


(b) If Vishay and/or Vishay Israel refers the Dispute to arbitration, the
parties shall nominate a mutually agreed professional arbitrator, who will be a
retired Israeli district court judge (the “Arbitrator”), and the Arbitrator will
have complete authority to resolve the Dispute. In the absence of agreement
regarding the identity of the Arbitrator, the Arbitrator's identity will be
determined by the Chairman of the Israel Bar Association (Tel-Aviv District).
The Arbitrator shall conduct the arbitral proceedings continuously and shall
publish the reasoned arbitral award to the parties within 30 days. The
Arbitrator shall not be bound by the rules of procedure and evidence; however
the substantive laws of the State of Israel will apply. The arbitration
proceedings shall be held before a private tribunal, at which only the
arbitrator, the parties to the Dispute, the parties’ professional
representatives, and any witnesses and experts may be present, and the content
of the proceeding will held in confidence. The section and the agreements it
contains constitute a binding arbitration agreement under the Israeli
Arbitration Law – 1968.
8.9. Titles and Captions.  All Section titles or captions in this Agreement are
for convenience only and in no way define, limit, extend or describe the scope
or intent of any provision hereof.
8.10. Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same instrument.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Agreement and Vishay Israel and
Vishay have each caused this Agreement to be executed in its name and on its
behalf, on the date(s) indicated below.



July 8, 2020
 
By:
VISHAY ISRAEL LTD.
 
 /s/ Marc Zandman

Date
   
Name: Marc Zandman
Title:   President
July 16, 2020
 
By:
 
 
VISHAY INTERTECHNOLOGY, INC.
 
 /s/ Gerald Paul

Date
   
Name: Dr. Gerald Paul
Title:   Chief Executive Officer
July 8, 2020
   
 
 
EXECUTIVE
 
 
 /s/ Jeffrey Webster

Date
   
JEFFREY WEBSTER




--------------------------------------------------------------------------------

EXHIBIT A
1.
Executive agrees to the following general undertakings:

1.1.
Executive and the Company acknowledge and agree that Executive's prior period of
employment by Vishay, from January 31, 2000 through June 30, 2017 (the "Prior
Employment Period"), should not – and will not – count towards, or constitute
part of, Executive's term of service for the Company for any purpose, including,
without limitation, for the purpose of calculating statutory or contractual
seniority-based employment benefits. Executive acknowledges and agrees that his
exclusive employment with the Company began, for all intents and purposes, on
July 2, 2017. As used in this Exhibit A, “Company” shall mean Vishay Israel Ltd.

1.2.
Executive undertakes to comply with all Company disciplinary regulations, work
rules, policies, procedures and objectives, as in effect from time to time,
including the applicable Code of Ethics and Prevention of Sexual Harassment
Rules (the "Rules").

1.3.
Executive consents, of his own free will and although not required to do so
under law, that the information in the Agreement and this Exhibit A and any
information concerning Executive gathered by the Company will be held and
managed by the Company or on its behalf, inter alia, on databases according to
law and that the Company shall be entitled to transfer such information to third
parties, in Israel or abroad. The Company undertakes that the information will
be used and transferred for legitimate business purposes only. Without
derogating from the generality of the above, such purposes may include human
resources management and assessment of potential transactions, to the extent
required while maintaining Executive's right to privacy.

The Company undertakes that the information will be used, and transferred for
the purposes of operating the Company's business, to allow the Company to
fulfill legal obligations and to maintain its employment relationship with
Executive. Without derogating from the generality of the above, such purposes
may include: HR administration, payroll, calculation and payment of wages,
managing of relationships with third parties for pension funds, employees’ risk
insurance, health care services, management of the company’s security, providing
services and benefits to employees (such as welfare, transportation, catering,
etc.), implementation of extraordinary operations relating to the Company or any
of its affiliates, such as the assessment of potential transactions (including
for the purpose of due diligence review), entering into joint venture
agreements, and compliance with law and regulatory obligations with regards to
employees and trade unions and applicable labor.
Furthermore, the Company has been, and will continue to be, entitled to share
Executive's information in any of the following events: (a) if it will be
requested to do so in accordance with applicable law or as a response to a
request made by an authorized or judicial authority; (b) in response to any
subpoena, warrant or other legal process resulting from actions performed by
Executive or in the event of a dispute, claim, lawsuit, demand or legal
proceedings initiated by Executive against the Company, and vice versa; and (c)
if the Company will reorganize its business activity – including merging into a
different legal entity – it shall be entitled to transfer Executive's
information to said entity, provide that the transferee takes upon himself all
of the obligations under this Section.
1.4.
Executive agrees that the Company may monitor his use of its Systems and copy,
transfer and disclose all electronic communications and content transmitted by
or stored in such Systems, in pursuit of the Company's legitimate business
interests, all in accordance with the Company's policy as in force from time to
time and subject to applicable law. For the purposes of this Section, the term
"Systems" includes telephone, computers, computer system, internet server,
electronic database and software, whether under Executive's direct control or
otherwise.

--------------------------------------------------------------------------------



2.
Executive's entitlements under the Agreement shall be clarified as follows:

2.1.
Israeli Notice of Termination / Payment in Lieu of Notice – For the sake of good
order, notwithstanding any other provision in this Exhibit A or the Agreement,
the parties hereby clarify that each party may terminate the Agreement at any
time by providing the other party a prior written notice of 30 days and that
this prior notice period shall not derogate from Section 6 of the Agreement. The
Company reserves the right to terminate Executive's employment by making a
payment to him of salary in lieu of any prior notice period as set out in the
Agreement.  In addition, the Company may instruct Executive not to attend work
during any prior notice period or any part of it.

2.2.
Vacation - Executive shall be entitled to 22 working days' vacation in each
calendar year. Vacation days may be carried forward from one calendar year to
the next to the extent permitted by law, provided that Executive uses at least 7
vacation days each year.

2.3.
Sick pay – Executive shall be entitled to sick leave according to law.
Notwithstanding the aforesaid, Executive will be entitled to his full Base
Salary from the first day of his sick leave. Executive shall not be entitled to
any compensation with respect to unused sick leave.

2.4.
Recuperation pay – Executive shall be entitled to recuperation pay in accordance
with applicable law.

2.5.
Car

2.5.1.
The Company provides Executive with a Company car (the "Company Car"), as
determined by the Company at its sole discretion, with all maintenance and usage
expenses paid by the Company, subject to Company's policy and with Executive to
bear any and all liability and costs in relation to traffic, parking and other
fines and any damage or other costs not covered by the Company Car insurance
policy, including self-participation fee.

2.5.2.
Executive shall take good care of the Company Car and undertakes not to allow
others to use the Company Car, except for members of his immediate family and
employees of the Company approved by the Company.

2.5.3.
Executive shall act in accordance with applicable law, the Company Car policy
and any insurance policy applicable to the Company Car, all as in effect from
time to time.

2.5.4.
The Company shall bear all taxes associated with this car benefit under any
applicable law.

2.5.5.
Executive shall return the Company Car, and any keys thereto, to the Company no
later than the termination date of his employment or at any other time as
directed. Executive shall have no rights of lien with respect to the Company
Car.

2.5.6.
The receipt of this car benefit is in place of any travel expenses to which
Executive would otherwise be entitled at law.

2.6.
Pension Arrangement – Executive is entitled to contributions to a pension
arrangement of his choice (the "Pension Arrangement"), at the following monthly
rates:

2.6.1.
The Company currently contributes:

(a) 8.33% of the Base Salary towards the severance pay component; and
(b) 6.5% of the Base Salary towards the pension component.  In the case
Executive is insured in a mangers insurance policy or a provident fund (which is
not a pension fund), the said rate shall include the rate of contributions
towards the disability insurance (ביטוח אבדן כושר עבודה), ensuring loss of
earning payment of 75% of the Base Salary but no less than 5% towards the
pension component, all subject to the terms of the Extension Order regarding the
Increase of Pension Contributions - 2016 (the "Pension Order 2016"). In
accordance with the terms of the Pension Order 2016, if the said rate shall not
be sufficient to insure Executive in disability insurance, the total rate of
contributions shall increase up to 7.5% of the Base Salary.

--------------------------------------------------------------------------------

2.6.2.
The Company shall also deduct 6% of the Base Salary to be paid on Executive's
account towards the Pension Arrangement.

2.6.3.
In addition to any payments specified in Section 6 of the Agreement, the Company
and Executive agree to adopt the provisions of the "General Approval Regarding
the Payments by Employers to Pension Funds and to Insurance Funds in Lieu of
Payment of Severance Compensation", which was issued in accordance with the
Severance Compensation Law, 1963 ("General Approval"). The General Approval
(translated in English) is attached to this Agreement as Exhibit B. Executive
represents, confirms and undertakes that under the provisions of the General
Approval, all payments, which were made by the Company to Executive’s Pension
Arrangement shall be in lieu of payment of severance pay, if Executive shall be
entitled to such, according to Section 14 of the Severance Compensation Law,
1963 and in accordance with the General Approval.

2.6.4.
The Company waives all rights to have its payments refunded, unless Executive’s
right to severance pay is denied by a judgment according to sections 16 or 17 of
the Severance Pay Law or in the event that Executive withdraws monies from the
Pension Arrangement in circumstances other than an Entitling Event, where an
“Entitling Event” means death, disablement or retirement at the age of 60 or
over.

2.7.
Further education fund

2.7.1.
The Company shall make monthly Further Education Fund contributions as follows:
7.5% of Base Salary paid by the Company on its account and 2.5% of Base Salary
to be deducted by the Company from such Base Salary to be paid on Executive's
account, in each case up to the ceiling recognized by the income tax authorities
from time to time (the "Ceiling"), but not otherwise.

2.7.2.
Executive shall bear any and all taxes applicable in connection with amounts
payable by him or Company to the said Further Education Fund.

2.8.
Laptop

The Company provides Executive with a laptop for his use to perform his
obligations under the Agreement. No later than the Date of Termination for which
Executive’s employment ceases for any reason, or earlier upon receipt of a
written request by the Company, Executive shall return possession of the laptop
to the Company and shall have no right of lien in the laptop. Executive shall
bear all taxes applicable to him in connection with this benefit.
2.9.
Cell phone

2.9.1.
The Company shall provide Executive with a cell phone for his use in order to
perform his obligations under this Agreement.  The Company shall pay the monthly
charges for the cell phone, according to its policy, as in effect from time to
time.

2.9.2.
Without derogating from the generality of the above, Executive specifically
undertakes to use the cell phone abroad in accordance with Company's policy in
this regard.

2.9.3.
The Company shall bear all taxes applicable to Executive in connection with the
said cell phone.  No later than the termination date of Executive's employment
for any reason, or earlier upon receipt of a written request by the Company,
Executive shall return possession of the cell phone to the Company.

3.
Intellectual Property Undertakings

3.1.
Executive undertakes to disclose and shall promptly disclose, to the Company,
all Intellectual Property which he has or which he may solely or jointly
conceive, develop or reduce to practice or cause to be conceived, developed or
reduced to practice during the course of and/or in connection with his
employment with the Company and/or which use confidential information (as set
out in the Agreement) or other Group property (“Inventions”).

The term "Group" in this Exhibit A shall mean the Company and its affiliates,
being persons or entities which control, are controlled by or are under common
control with the Company now or in the future (individually and collectively
referred to as the "Group").

--------------------------------------------------------------------------------

3.2.
For the purposes of this Exhibit A, "Intellectual Property" shall include all
intellectual property rights, whether or not patentable, including without
limitation rights in algorithms, binary code, brands, business methods, business
plans, computer programs, computer software, concepts, confidential information,
content, databases, developments, firmware, composition of matter or materials,
certification marks, collective marks, copyright, customer lists, data,  designs
(whether registered or unregistered), derivative works, discoveries, distributor
lists, documents, domain names, file layouts, formulae, goodwill, ideas,
improvements, industrial designs, information, innovations, inventions
(including, but not limited to, Service Inventions as defined in Section 132 of
the Patent Law-1967 (the "Patent Law")), integrated circuits, know-how, logos,
look and feel, manufacturing information, mask works, materials, methods, moral
rights, object code, original works of authorship, patents,  patent
applications, patent rights, including but not limited to any and all
continuations, divisions, reissues, re-examinations or extensions, plans,
processes, proprietary technology, reputation, research data, research results,
research records, semiconductor chips, service marks, software, source code,
specifications, statistical models, supplier lists, systems, techniques,
technology, trade secrets, trademarks, trade dress, trade names, trade styles,
technical information, utility models, and any rights analogous to the
foregoing.

3.3.
Executive further confirms that all Inventions, and any and all rights,
interests and title therein, have been and shall be the exclusive property of
the Company and Executive has not been and shall not be entitled to, and he has
waived and hereby waives, now and in the future, any claim to any right, moral
rights, compensation or reward, including any right to royalties in Service
Inventions in accordance with the Patent Law, that he may have or have had in
connection therewith and that all Inventions will be considered “works made for
hire” as that term is defined in Section 101 of the United States Copyright Act
(17 U.S.C. § 101). This clause constitutes an express waiver of any rights
Executive may have under Section 134 of the Patent Law.

3.4.
Without derogating from the Group's rights under this Undertaking or any law,
Executive agrees to assign, and automatically assign, to the Company and/or its
designee, any and all rights, titles and interests in respect of any Inventions,
to the extent that he may have or have had such rights, on a worldwide basis,
and he has acknowledged and acknowledges now and in the future, the Company’s
full and exclusive ownership in all such Inventions. Executive shall, at any
time hereafter, execute all documents and take all steps necessary to effectuate
the assignment to the Company and/or its designee or to assist them to obtain
the exclusive and absolute right, title and interest in and to all Inventions,
including by the registration of patents or trademarks, protection of trade
secrets, copyright, or  any other applicable legal protection, and to protect
the same against infringement by any third party, including by assisting in any
legal action requested by the Group with respect to the foregoing.

4.
The Agreement, together with this Exhibit A, constitutes an “employee notice” as
required under the Notice to the Employee and Job Candidate Law (Employment
Conditions and Candidate Screening and Selection), 5762-2002, and the parties
agree that they serve as a notification under this law. Nothing in the
Agreement, as amended by this Exhibit A, shall derogate from any right granted
to Executive under any law, extension order or collective agreement. The Company
is not (and is not a member of an Employer's organization which is) party to a
collective agreement which sets out Executive's terms of employment.

5.
Except as set forth herein, this Exhibit A shall not affect any provisions in
the Agreement, which shall remain in full force and effect. In the event of any
inconsistency between the provisions of this Exhibit A and the terms of the
Agreement, the provisions of this Exhibit A shall prevail.

6.
Executive hereby confirms that he has complied with all of his undertakings
according to the Agreement and this Exhibit A from the commencement date of his
employment by the Company.

--------------------------------------------------------------------------------



EXHIBIT B
General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay




Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:


(1) Employer Payments –




(A)
for Pension Funds are not less than 14.33 % of the Exempt Wages or 12% of the
Exempt Wages, if the employer pays for his employee an additional payment on
behalf of the severance pay completion for a providence fund or Insurance Fund
at the rate of 2.33% of the Exempt Wages. If an employer does not pay the
additional 2.33% on top of the 12%, then the payment will constitute only 72% of
the Severance Pay.





(B)
to the Insurance Fund are not less than one of the following:





(1)
13.33% of the Exempt Wages if the employer pays the employee additional payments
to insure his monthly income in case of work disability, in a plan approved by
the Supervisor of the Capital Market, Insurance and Savings in the Finance
Ministry, at the lower of, a rate required to insure 75% of the Exempt Wages or
2.5% of the Exempt Wages (“Disability Payment”).





(2)
11% of the Exempt Wages if the employer pays an additional Disability Payment
and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.




(2)
A written agreement must be made between the employer and employee no later than
3 months after the commencement of the Employer Payments that include –





(A)
the agreement of the employee to the arrangement pursuant to this confirmation
which details the Employer Payments and the name of the Pension Fund or
Insurance Fund; this agreement must include a copy of this confirmation;





(B)
an advanced waiver of the employer for any right that he could have to have his
payments refunded unless the employee’s right to severance pay is denied by
judgment according to sections 16 or 17 of the Law, or in case the employee
withdrew monies from the Pension Fund or Insurance Fund not for an Entitling
Event; for this matter, Entitling Event or purpose means death, disablement or
retirement at the age of 60 or over.



(3) This confirmation does not derogate from the employee’s entitlement to
severance pay according to the Law, Collective Agreement, Extension Order or
personal employment agreement, for any salary above the Exempt Wages.
